Price, J.,
delivered the opinion of the court.
Appellant was indicted for the murder of his father by the grand jury of Tishomingo .county, convicted of manslaughter, and upon a former appeal to this court, 81 Miss., 314, s. c., 33 South., 2, the ease was reversed and remanded. At the January term, 1903, of the circuit court, he was put upon trial for manslaughter, convicted, and sentenced for a term of twenty years in the state penitentiary. The state, over defendant’s objection, introduced in evidence confessions made by the defendant while in the county jail, and before his trial. The question presented by this appeal is, were the confessions free and vol.untary, under the law? ■ The same point was raised.when this case was before this court on the former appeal, but upon the ■first trial the defendant was introduced and testified, and, in substance, his testimony seems not to have been in serious con■flict with the alleged confessions; but upon the record as now presented, the defendant was not a witness, and whether the *461confessions were free and voluntary now becomes one of material importance.
The appellant, his father, and.his brothers were on bad terms — had carried guns and other weapons for each other. For a long while there had been serious trouble and some shooting between members of the family. Deceased was killed on Sunday night, October 27, 1901, within about four hundred yards of his own residence, and within about one hundred yards of the appellant’s residence. When suspicion began to rest on appellant, he grew uneasy, and feared a mob from his own family; and.while in jail, in car.e of the deputy sheriff, Wallace Harvey, at every opportunity he begged to be protected from the mob. His fears seemed not to be based upon the' enormity of his crime, but upon the mere fact that one should ever be compelled to take the life of his father under any circumstances. There is no substantial evidence, aside from the confessions, to connect appellant with the killing. Wallace Harvey was the deputy sheriff, and attended the prisoner in the county jail; and, among other things, Harvey testified: “He was in jail, and sent for me to come down there. He wanted to see me. He sent for me a great many times. He told me if I would help him out he would tell me about this murder. I told him that I could not do anything for him more than I could do for him officially. He said he was afraid folks down there would mob him. I told him that he need have no fears of a mob; that I, as deputy sheriff, would protect him. He said that if I would see. that he got bond, and if I would help him out, he would tell me! Ques. — What hope of reward, or fear of violence, did you hold out to him to make that statement ? Ans.— He asked me, ‘Do you reckon they would hang a fellow for killing his daddy in self-defense V And I said, ‘I don’t know; they wtiuld be liable to send you to the pen for five or ten years.’ He then said, ‘What would you do ? Would' you ■ help me out if they send me there V I said, ‘Tes; I would be *462•willing to help yon out myself.’ ” There were other .confessions made subsequently, while in the jail, to one Mr. Lambert. Lambert had also talked to Harvey about the confessions. If the confession made to Harvey is not free and voluntary, then the subsequent statements to Lambert are tainted with the same inducements, and are to be attributed to the first cause moving the defendant to make the confession to Harvey,' unless the evidence clearly shows otherwise. Under the decisions of this court it is clear that the confessions were not free and voluntary, and the objections made to their introduction in evidence should have been sustained. Peter v. State, 4 Smed. & M., 31; Van Buren v. State, 24 Miss., 516; Simon v. State, 37 Miss., 288; Williams v. State, 72 Miss., 117, 16 South., 296; Whitley v. State, 78 Miss., 255, 28 South., 852, 53 L. R. A., 402; Ammons v. State, 80 Miss., 593, 32 South., 9; Ellis v. State, 65 Miss., 44, 3 South., 188, 7 Am. St. Rep., 634.

Reversed and remanded.